Citation Nr: 1625892	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-27 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of Veterans' Retraining Assistance Program (VRAP) benefits for the periods from September 19, 2013, to October 22, 2013, and from October 24, 2013, to December 5, 2013.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from August 1992 to August 1996. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Department of Veterans Affairs (VA) Regional Office and Education Center in Muskogee, Oklahoma, that determined that the Veteran is not entitlement to payment of VRAP benefits for the periods from September 19, 2013, to October 22, 2013, and from October 24, 2013, to December 5, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The AOJ's decision is predicated on the two classes from September 19, 2013, to October 22, 2013, and from October 24, 2013, to December 5, 2013, being worth four credit hours each.  In June 2014, the Veteran submitted information from his school showing that the two classes from September 19, 2013, to October 22, 2013, and from October 24, 2013, to December 5, 2013, being worth 4.5 credit hours each.  The Veteran submitted this information after an April 2014 statement of the case and has not waived initial AOJ consideration of such evidence.  The AOJ should readjudicate the claim with consideration of the two classes from September 19, 2013, to October 22, 2013, and from October 24, 2013, to December 5, 2013, being worth 4.5 credit hours each.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to payment of VRAP benefits for the periods from September 19, 2013, to October 22, 2013, and from October 24, 2013, to December 5, 2013, with consideration of the two classes from September 19, 2013, to October 22, 2013, and from October 24, 2013, to December 5, 2013, being worth 4.5 credit hours each.  If the benefit is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




